Citation Nr: 1424860	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from June 1990 to July 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to the above claimed benefits.  While other issues were adjudicated in that rating decision, the Veteran only perfected an appeal of the above claimed benefits.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for service connection for a sinus disability, a right shoulder disability, and a right ankle disability were denied as currently diagnosed disabilities was not demonstrated.  However, in an April 2011 VA Form 9, he reported that he took medication, some of which is prescription medication, in order to treat his sinus issues.  He also submitted records of private physical therapy treatment demonstrating right shoulder symptoms.  The virtual claims file does not include any other records of post-service treatment.  Therefore, it appears that there may be outstanding treatment records relevant to the Veteran's claim.  The Board has a duty to obtain all records in VA's possession and relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); see Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, the Veteran should be requested to identify all treatment providers and submit an authorization for VA to obtain all records of private treatment.  All records of treatment identified by the Veteran must be obtained according to the procedures outlined in 38 C.F.R. § 3.159 (2013).  

The Veteran also reported in the April 2011 VA Form 9 that he has current sinus, right shoulder, and right ankle symptoms which began during service and have continued since.  Therefore, the Board finds that, once all outstanding treatment records have been obtained and associated with the claims file, a VA examination must be provided to assess whether any current sinus, right shoulder, or right ankle disability or symptoms are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment providers and to provide releases authorizing VA to obtain all records of private treatment, including with the physical therapist that treated his right shoulder in February 2011.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

2.  Obtain all VA or private treatment records identified by the Veteran.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA sinus examination with a qualified physician to determine whether any current disability is related to service.  

This remand and all relevant records contained in the Virtual VA system must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current sinus disabilities, and should specifically state whether the Veteran has chronic sinusitis, allergic rhinitis, or upper respiratory infections.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sinus disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current right shoulder or right ankle disability is related to service.  

This remand and all relevant records contained in the Virtual VA system must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current right shoulder and right ankle disabilities and should specifically discuss the Veteran's reports of having two differently sized ankles as an indication of a right ankle disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder and right ankle disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



